Citation Nr: 0519188	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  99-05 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-
connected anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from December 1939 to 
December 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied a rating in excess of 50 percent 
for an anxiety disorder.  Thereafter, the Board continued to 
deny the claim, and the veteran appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  With the case pending, 
the veteran's representative and the VA Office of General 
Counsel filed a Joint Motion for Remand and to Stay Further 
Proceedings.  

In an April 2001 Order, the Court granted the motion, vacated 
the Board's decision, and remanded the matter for 
readjudication consistent with the Joint Motion.  In December 
2001, the Board remanded the matter to the RO for additional 
evidentiary development.  In March 2004, the Board again 
remanded the matter for a sufficient VA medical opinion.    



FINDING OF FACT

The veteran does not have suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or 
inability to establish and maintain effective relationships.  




CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 50 
percent for the veteran's service-connected anxiety disorder 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9440 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

The record contains March 2003 and March 2004 letters 
informing the veteran of which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  Both letters told the 
veteran of information and evidence needed to substantiate 
and complete a claim for an increased rating.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id. at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice and proper subsequent VA process.  In this case, the 
veteran filed a claim for an increased rating pre-VCAA (March 
1998).  As such, the RO supplied the veteran with subsequent 
notification via the letters referred to above.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), (holding that any 
timing error can be cured when VA employs proper subsequent 
process).  Moreover, the veteran was generally advised to 
submit any additional evidence that pertained to the matter.  
Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the RO obtained VA examination reports from June 
1998 and March 2002.  As described further below, the veteran 
failed to report for subsequent VA examination scheduled in 
an attempt to generate additional evidence relevant to the 
veteran's claim.  As such, VA fulfilled its duties to the 
veteran to the extent possible given the particular 
circumstances of this case.  


Facts

Pursuant to a March 1998 claim for an increased rating for 
anxiety disorder, the veteran underwent a July 1998 VA 
examination.  Upon release from the military, the veteran 
worked as a truck driver until 1972.  He lived with his 
fiancée.  The veteran easily became tearful, cited loss of 
energy and sleep problems, transient panic attacks, and had 
some evidence of some signs of mental confusion at times.  
The veteran was oriented to time, place, and date; however, 
he could not read from a page of his medication.

The veteran had some transient suicidal ideation and, as 
mentioned above, became tearful with talking about his 
alienation from some of his children.  The veteran's rate and 
flow of speech were hesitant, and he tended to stutter when 
he got anxious.  The veteran had a depressive mood all day 
every day.  The veteran cited sleep impairment, but it was 
indeterminate whether that was a result of depression or age.  
The veteran claimed that he had had a long history of these 
problems and had, in fact, been diagnosed in the military in 
1946.  The Axis I diagnosis indicated major depressive 
disorder, moderate, and Global Assessment of Functioning 
(GAF) was 50.  

Pursuant to a December 2001 Board remand, the veteran 
underwent a March 2002 VA examination.  The examiner reviewed 
the veteran's medical records, and recorded the veteran's 
psychosocial adjustment in that he had divorced in 1973, and 
had eight children.  The veteran had contact with three of 
his children:  Once a year he saw his daughter; he visited 
another daughter once a month; and he saw one of his sons 
every week.  Otherwise, the veteran did not have contact with 
the other five children.  The veteran had had a significant 
relationship with a female friend since 1979, who accompanied 
him to the exam.  The veteran enjoyed walking, reading 
newspapers, and doing crossword puzzles on a daily basis.  
The veteran reported that he had quite a few friends in his 
condominium complex.  The veteran denied any history of 
substance abuse problems, and any history of violence or 
assaults, as well as any history of suicide attempts.  The 
veteran acknowledged passive suicidal ideation without the 
intention to take action.  

A mental status examination revealed that the veteran was 
pleasant, and casually dressed.  The veteran denied 
impairment of thought processes or communication, and none 
were evident during the session.  The veteran further denied 
delusions and hallucinations.  He had appropriate eye contact 
and interaction in the session, and was cooperative with all 
procedures.  The veteran denied suicidal/homicidal ideation 
or plans at the time, and had no history of prior attempts.  
The examiner noted that the veteran was fully capable of 
maintaining his personal hygiene and other basic activities 
of daily living.  The veteran was fully oriented to person, 
place, and time.  He denied experiencing significant problems 
related to memory loss, as well as obsessive or ritualistic 
behavior.  Rate and flow of speech were slightly hesitant, 
but within normal limits.  The veteran endorsed symptoms of 
mood fluctuations, excessive anxiety, worry, and 
"nervousness," which he described as "short-fuse" with 
periods of anger, yelling, and "outspoken" behavior 
verbally expressed on a daily basis.  The veteran also 
referred to chronic sleep disturbance.  The veteran expressed 
fears of choking on food, so he adhered to a strict diet.  He 
experienced periods of sadness and frustration with his 
"personal limitations" and at times felt "sorry for 
himself."  

The examiner's assessment of generalized anxiety disorder 
included:  Criterion A, symptoms of anxiety and worry had 
been documented as excessive since 1973, and had been evident 
in his concerns about his family, his personal interactions, 
and social interactions, his past work history, and his view 
of his own value as a person; Criterion B was endorsed by 
that as he had difficulty managing his anxiety and was prone 
to verbal outbursts on a daily basis; Criterion C, symptoms 
of anxiety and worry were associated with irritability as 
evidenced by his anger and yelling, chronic sleep 
disturbance, and feeling keyed up or on edge on a regular 
basis, i.e., short fuse; Criterion D, focus of the veteran's 
anxiety was generalized and not confined to specific to 
specific features of an Axis I disorder; Criterion E, 
symptoms of anxiety and worry caused clinically significant 
distress in areas of his family and social interactions, and 
these symptoms also had a negative impact on the veteran's 
self-esteem and were viewed by him as personal limitations; 
Criterion F, symptoms of anxiety and worry had been a 
longstanding problem for the veteran, and not due to the 
direct physiological effects of substance abuse or his 
general medical condition.  The veteran was diagnosed as 
having (Axis I) generalized anxiety disorder, and GAF of 60 
(Axis V).  

As noted above, in March 2004 the Board remanded this case.  
Primarily, the Board directed that VA provide the veteran 
another VA examination for a medical opinion as to the degree 
of the occupational and social impairment caused by the 
service-connected anxiety disorder.  

To that end, the record contains a June 2004 letter from the 
RO informing the veteran that it had requested the nearest VA 
medical facility to schedule him for an examination.  
Thereafter, the record contains a Compensation and Pension 
Exam Inquiry that a mental disorder examination was 
"cancelled due to incorrect jurisdiction."  Another Exam 
Inquiry noted that in September 2004, the mental disorder 
examination was cancelled because "vet refused exam this 
location."  A noted indicated that "exam to be conducted at 
Worcester VA OPC."  

Subsequently, an Exam Inquiry noted that "if at all 
possible, please have the exam requested below conducted at 
the Worcester Clinic."  Another examination request was 
cancelled in October 2004.  A November 2004 letter to the 
veteran recapped that the "Boston VA Medical Center 
scheduled you for a medical examination in support of your 
appeal remanded by the Board.  However, you did not report 
for that examination.  We requested that you be examined at 
the Worcester VA Clinic.  You did not report for that 
examination.  Note:  The Bedford VA Medical Center does not 
conduct medical examinations for benefits purposes."  

The veteran's representative submitted a June 2004 statement, 
and asserted that it was the veteran's basic contention that 
the disability under appeal warranted a grant of benefits by 
virtue of the evidence of record.  The statement did not 
refer to any cancelled VA examinations, or potential concerns 
associated therewith.  


Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 
percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

At the outset, it is noted that the veteran failed to appear 
at VA examinations scheduled pursuant to the March 2004 Board 
remand.  The obligation to report for a VA examination, and 
the ramifications for the failure to do so, are set forth at 
38 C.F.R. § 3.655, which stipulates, in pertinent part, that, 
"[w]hen entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or re-examination and a claimant, without good 
cause, fails to report for such an examination or re-
examination, action shall be taken in accordance with 
paragraph (b)...of this section as appropriate....(b) 
Original or reopened claim...When a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the evidence shall be rated based on the 
evidence of record."  38 C.F.R. § 3.655(b).  

In this case, the veteran (and his representative) have not, 
to date, indicated or otherwise contended good cause to fail 
to report to scheduled VA examinations.  In fact, it appears 
that more than one attempt was made to schedule the veteran 
at an appropriate VA medical facility, which as noted above, 
accords with VA's duty to assist under the VCAA.  See, e.g., 
Kowalski v. Nicholson, No. 02-1284 (U.S. Vet. App. June 8, 
2005) (holding that a veteran's refusal to report for a VA 
examination because of his assertion that VA assessment was 
not required when the record already contained a private 
medical record, was not based on "good cause" under 
38 C.F.R. § 3.655(b)).

As such, the veteran's appeal will be considered based upon 
the evidence of record as instructed by regulation.  In that 
vein, the veteran's representative continued to contend that 
the evidence of record required a higher disability rating 
for the veteran's service-connected anxiety disorder.  

According to the rating criteria in effect during the 
pendency of the veteran's claim, however, it appears that the 
veteran's anxiety disorder has not manifested to the degree 
anticipated by a 70 percent rating.  For example, the VA 
examinations of record do not contain findings of suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), and inability to establish and 
maintain effective relationships.  

The June 1998 VA examiner's observation that the veteran had 
some "transient suicidal ideation" does not, in and of 
itself, illustrate that the severity of the veteran's anxiety 
disorder reflects a 70 percent rating.  Notably, the March 
2002 examination report found that the veteran denied 
suicidal ideation or plan at the time, and that he had no 
history of prior attempts.    

Moreover, though the 2002 VA examination report noted that 
the veteran had a "short-fuse" with periods of anger, 
yelling, and "outspoken" behavior verbally expressed on a 
daily basis, there is no evidence that any unprovoked 
irritability had periods of violence.  To the extent that the 
veteran appears to have had alienated relationships with some 
of his children, he still maintained a significant 
relationship with a companion since 1979, and had weekly 
contact with at least one child.  The veteran also expressed 
that he had a number of friends at his condominium complex, 
and he reported meaningful leisure pursuits.  Thus, the 
veteran's anxiety disorder did not result in occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  

Keeping 38 C.F.R. § 4.126(a) in mind, the March 2002 VA 
examination report indicated that the examiner reviewed the 
veteran's medical records prior to examination, and the 
examiner appeared to have the current rating criteria in mind 
when making findings.  As such, while the Board looks at the 
entirety of the record, that report is particularly probative 
for the reasons cited.  In that report, the examiner assigned 
a GAF of 60.  This latter GAF also mitigates against a 70 
percent disability evaluation, because it designates that the 
veteran had moderate symptoms.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995) (observing that GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness" under the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS).  See 
also Richard v. Brown, 9 Vet. App. 266, 267 (1996), observing 
that GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF of 41-50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional ritual, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functions (e.g., no friends, unable to keep a job).  

Though the June 1998 VA examination rendered a GAF of 50, for 
reasons mentioned above, this examination is not as probative 
as the more recent 2002 examination.  Moreover, a single GAF 
score is not determinative of an assigned disability rating.  
Rather, given the totality of the evidence in the record, 
including various findings in the June 1998 VA examination 
report like that the veteran's fiancée lived with him, and 
that he had worked for approximately 30 years as a truck 
driver, the evidence does not reflect a 70 percent rating 
(which, in turn, anticipates a level of severity of a mental 
disorder, via the listed symptomatology in Diagnostic Code 
9440, not reflected by the record at this time).  


ORDER

Entitlement to a rating in excess of 50 percent for service-
connected anxiety disorder is denied.  


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


